DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Reilly on July 23, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claims 1, 3-10, and 16-20 are canceled.
Claims 23-34 are newly added.
23. (New) A computer-implemented method, comprising:
determining, using an object-detector, a first-location of an object proximate to a host-vehicle at a first-time, and a second-location of the object at a second-time characterized as a sampling-interval after the first-time; and
determining, using a controller, a motion-vector of the host-vehicle; 
estimating, using the controller, an expected-location of the object at the second-time based on the motion-vector, the first-location, and the sampling-interval, wherein information from the object-detector at the second-time is ignored when the expected-location differs from the second-location by greater than an error-threshold; and


24. (New) The method of claim 23, wherein the motion-vector is based on a yaw rate of the host-vehicle.

25. (New) The method of claim 23, wherein the object-detector comprises at least three sensors including:
a camera used to determine an imager-location of the object proximate to the host-vehicle;
a lidar-unit used to determine a lidar-location of the object proximate to the host-vehicle; and
a radar-unit used to determine a radar-location of the object proximate to the host-vehicle.

26. (New) The method of claim 25, wherein the first-location is based on at least one of an average range from the vehicle to the imager-location, the radar-location, and the lidar-location, an average azimuth angle from the vehicle to the imager-location, the radar-location, and the lidar-location, an average latitude of the imager-location, the radar-location, and the lidar-location, or an average longitude of the imager-location, the radar-location, and the lidar-location.

27. (New) The method of claim 25, wherein at least one of the at least three sensors comprises at least one remote sensor not mounted on or within the vehicle.

28. (New) The method of claim 23, comprising: 
monitoring location information during operation of the host-vehicle, including looking for sudden, unusual, or unexpected changes in the motion-vector, the object-vector, and the expected-location over time; and


29. (New) The method of claim 28, comprising:
in response to determining that the system of the host-vehicle has been hacked, taking action to avoid erratic operation of the host-vehicle.

30. (New) At least one non-transitory computer-readable medium storing instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising:
determining, using an object-detector, a first-location of an object proximate to a host-vehicle at a first-time, and a second-location of the object at a second-time characterized as a sampling-interval after the first-time; and
determining, using a controller, a motion-vector of the host-vehicle; 
estimating, using the controller, an expected-location of the object at the second-time based on the motion-vector, the first-location, and the sampling-interval, wherein information from the object-detector at the second-time is ignored when the expected-location differs from the second-location by greater than an error-threshold; and
determining, using the controller, an object-vector based on a prior-difference between the first-location and a prior-location of the object proximate to the host-vehicle at a prior-time prior to the first-time, wherein the expected-location is also determined based on the object-vector.

31.  (New) The at least one non-transitory computer-readable medium of claim 30, wherein the object-detector comprises at least three sensors including:
a camera used to determine an imager-location of the object proximate to the host-vehicle;
a lidar-unit used to determine a lidar-location of the object proximate to the host-vehicle; and
a radar-unit used to determine a radar-location of the object proximate to the host-vehicle.



33. (New) The at least one non-transitory computer-readable medium of claim 30 storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
monitoring location information during operation of the host-vehicle, including looking for sudden, unusual, or unexpected changes in the motion-vector, the object-vector, and the expected-location over time; and
determining, using the monitored location information, that a system of the host-vehicle has been hacked.

34. (New) The at least one non-transitory computer-readable medium of claim 30 storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
in response to determining that the system of the host-vehicle has been hacked, taking action to avoid erratic operation of the host-vehicle.

Allowable Subject Matter
Claims 2, 11-15, 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 23, and 30 and their dependent thereof , the prior of record, specifically Abinger et al. (US 2019/0061746) and Ye et al. (US 2015/0208207) disclose an object-detector used to determine a first-location of an object proximate to a host-vehicle at a first-time, and a second-location of the object at a second-time characterized as a sampling-interval after the first-time.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648